Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 2/16/2021. Applicants’ have amended claims 2, 3, 5. Claims 1, 4 have been cancelled. Claims 2, 3, 5-6 are pending. For the sake of compact prosecution, the examiner discussed claim amendments with attorney of record, Lucy Yang on June 8 2021. Attorney Yang authorized the following examiner’s amendment on June 11 2021. In light of the claim amendments (5/12/2021) and the following examiner’s amendments, the rejections of record are withdrawn and claims 2, 3, 6 are allowed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Yang on 6/11/2021. 




	1. In claim 2, line 5, after ‘KRAS gene mutation(s)’ INSERT, “and Tp53 and/or pl6Jnk4 gene mutation status”. 
	2. In claim 3, line 9, after ‘STEP (2-2): predicting’, DELETE ‘an increased” and INSERT “a”.
	3. In claim 6, line 4, after ‘predicting a’ DELETE ‘further increased”
	4. DELETE claim 5. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method of treating a patient with a pancreatic cancer comprising administering to the patient a therapeutically effective amount of Compound 1 (2-[(2S)-1-azabicyclo[2.2.2]oct-2-yl]-6-(3-methyl- 1H-pyrazol-4-yl)thieno[3,2-d]pyrimidin-4(3H)-one) and wherein the patient has been determined to have a KRAS gene mutation(s) and Tp53 and/or pl6Jnk4 gene mutation status.
The closest prior art Homma teaches a genus of CDC7 inhibitor compounds including compound 1 and the use of CDC7K inhibitors in treatment of cancer. Homma does not teach or suggest the use of compound 1 in treating pancreatic cancer with the KRAS gene mutation(s) and Tp53 and/or pl6Jnk4 gene mutation status. Applicants’ have demonstrated the in vivo tumor activity of compound 1 hemihydrate in mice (PDX models) (see Example 1, Fig. 1) and the KRAS mutant pancreatic tumors were more sensitive to compound 1 compared to the KRAS wild types. The claimed methods provides the benefit of an accurate prediction of the sensitivity to pancreatic cancer .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627